Citation Nr: 0804333	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-26 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for renal cell carcinoma, 
status post upper left pole nephrectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to March 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

A hearing on this matter was held before the undersigned 
Veterans Law Judge on December 3, 2004.  A copy of the 
hearing transcript has been associated with the file.

In November 2006, the Board requested an expert medical 
opinion from the Veterans' Health Administration (VHA).  A 
response was provided in December 2006.  A copy of the 
opinion was sent to the veteran in January 2007.

Between March and September 2007, the veteran filed four 
requests for 60-day extensions of time to respond to the VHA 
expert opinion, all of which were granted.  However, no 
additional evidence has been submitted, and the most recent 
extension of time has expired.  Thus, the case has been 
submitted for decision.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam, where he 
is presumed to have been exposed to herbicides.  

2.  Renal cancer is not presumptively linked to herbicide 
exposure.  

3.  Renal cell carcinoma first manifested years after the 
veteran's service and is not related to his service.  


CONCLUSION OF LAW

The veteran's renal cell carcinoma, status post left upper 
pole nephrectomy, was not incurred or aggravated in his 
active duty service, nor may it be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated August 2002, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claim.  Because service 
connection is denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  An expert medical opinion has been obtained.  The 
Board finds that the duties to notify and assist have been 
met.



Presumptive Service Connection

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  In 
this case, the National Personnel Records Center has 
confirmed that the veteran served in the Republic of Vietnam 
between January 1971 and August 1972.  Therefore, he is 
presumed to have been exposed to herbicides.

The Agent Orange Act of 1991 (in part) directed the Secretary 
of VA to enter into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  The 
Secretary's determination must be based on consideration of 
NAS reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 38 
U.S.C.A. § 1116 (b) and (c).  As a result of this ongoing 
research, certain diseases have been found to be associated 
with exposure to herbicide agents and will be presumed by VA 
to have been incurred in service even though there is no 
evidence of such disease during such period of service.  38 
C.F.R. §§ 3.307(a), 3.309(e).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for renal cancer.  See 
Notice, 72 Fed. Reg. 32395-32407 (2007).  It was specifically 
indicated that the National Academy of Sciences, after 
reviewing pertinent studies, did not feel that the evidence 
warranted altering its prior determination that there was 
inadequate or insufficient evidence of an association between 
exposure to herbicide agents and the subsequent development 
of renal cancer.  See Notice, 67 Fed. Reg. 42604 (2002).  
Thus, it may not be presumed that the veteran's renal cell 
carcinoma is linked to herbicide exposure.  

A presumption also exists for certain chronic diseases that 
become manifest to a compensable degree within one year 
following active service.  38 C.F.R. §§ 3.307, 3.309.  
Malignant tumors do qualify as one of the enumerated chronic 
diseases.  38 C.F.R. § 3.307(a)(3); 38 C.F.R. § 3.309(a).  
However, the first diagnosis of the veteran's renal cancer 
was in 2001, almost thirty years after his separation, and 
therefore was not manifest to a degree of ten percent or more 
within one year from his date of separation from service.  
Accordingly, the Board finds no basis for granting service 
connection under this provision. 

Direct Service Connection

Although the evidence does not support a presumptive link 
between the veteran's renal cell carcinoma and his active 
service, the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service medical records are negative for kidney 
complaints.  His separation examination makes no mention of 
cancer or kidney ailments.  Post-service medical evidence 
also makes no mention of treatment for cancer or kidney 
disease until 2001, at which point renal cell carcinoma was 
discovered.  

In an April 2002 letter, the veteran's private physician, Dr. 
R.R., wrote that renal cancer has "been reported to occur on 
exposure to carcinogens," and that exposure to carcinogens 
may have contributed to the veteran's renal cancer.

In February 2003, Dr. R.R. submitted a second medical 
opinion, stating that the veteran "could have only 
contracted renal cell carcinoma secondary to [herbicide] 
exposure."  Dr. R.R. did not provide a basis for his 
conclusion, other than that the veteran had served in the 
military.  

In January 2004, Dr. R.R. wrote to the veteran, discussing 
some of the veteran's Internet research on links between 
renal cancer and herbicide exposure and provided an 
interpretation of the submitted research.  

Following the veteran's December 2004 hearing, the Board 
referred this matter to the Veterans Health Administration 
(VHA) for an expert medical opinion as to whether there was 
at least a 50 percent probability or greater that the 
veteran's renal cancer was related to his active service and 
specifically to herbicide exposure.  In December 2006, after 
reviewing the evidence, an expert in oncology reported that 
there was not a 50 percent probability that the veteran's 
renal cancer was related to herbicide exposure.  She agreed 
with Dr. R.R. that renal cell carcinoma can be caused by 
carcinogens, but pointed to the veteran's history of smoking 
as the more likely cause of his renal cell carcinoma, 
particularly in light the of the NAS study finding that the 
evidence against linking herbicide exposure and renal cancer 
outweighed the evidence for such a link.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

With the above criteria in mind, the Board observes that the 
positive etiology opinions by Dr. R.R. did not provide as 
comprehensive a rationale for his observations as that 
prepared by the physician who authored the December 2006 VHA 
opinion.  While the positive opinions asserted a causal 
relationship between renal cell carcinoma and exposure to 
carcinogens, including those found in Vietnam-era herbicides, 
the record documents a history of smoking from service until 
at least the mid-1980s.  Dr. R.R.'s opinion does not 
adequately address this fact.  Moreover, Dr. R.R., while 
competent to give an opinion as medical professional, 
specializes in internal medicine, whereas the VHA physician 
is the Chief of oncology of a VA medical facility and is 
commenting on a subject within her field of expertise.  The 
Board finds Dr. R.R.'s positive etiology opinions to be of 
lesser probative value in rendering a decision in this 
matter.  

The veteran has also submitted numerous documents, including 
excerpts from medical treatises, discussing a link between 
renal cancer and dioxin and PCB exposure.  The Board has 
carefully considered this information.  Generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does 
not provide competent evidence to establish the nexus 
element.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).   However, medical treatise information may be 
regarded as competent evidence where "standing alone, [it] 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  Wallin v. 
West, 11 Vet. App. 509, 513 (1998).  

That dioxin and PCB exposure are risk factors for the 
development of renal cancer as articulated in the Internet 
research submitted by the veteran would not meet the standard 
set forth in Wallin because it does not delve into an actual 
association between exposure to herbicides and renal cancer.  
The treatises that do address the link discuss only the 
possibility of a link, rather than establishing a 
relationship with such certainty so as to establish plausible 
causality.  Particularly in light of Secretary's finding of 
no relationship based on extensive NAS research, the generic 
medical evidence is not probative of the etiology of the 
veteran's disability. 

Prior to the Board's referral of the case to the VHA for an 
expert opinion, the veteran argued that additional 
development was not required in this case, and that further 
development would constitute the development of negative 
evidence in violation of Mariano v. Principi, 17 Vet. App. 
305 (2003).  The Board finds that an expert opinion was 
required in order to make a decision in this matter.  Dr. 
R.R.'s opinions seemed to be contrary to conclusions reached 
by NAS following their review of pertinent clinical studies.  
No adequate rationale was provided for Dr. R.R's conclusion 
that renal cell carcinoma could only have resulted from 
herbicide exposure.  Further, the Internet treatises provided 
by the veteran discussed only the possibility of a link 
between renal cancer and herbicide exposure, and did not 
provide evidence that was so certain as to establish a 
plausible link between renal cancer and herbicide exposure.  
The objective opinion of an expert was therefore required in 
order to evaluate the etiology of the veteran's renal cell 
carcinoma.  The Board did not seek out a negative opinion 
where only positive evidence existed, but sought 
clarification where medical opinion of record was 
inconsistent with scientific studies that had been reviewed 
by NAS.  

The Board acknowledges the veteran's belief that his renal 
cell carcinoma is causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's renal cell carcinoma is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for renal cell carcinoma, 
status post upper left pole nephrectomy, is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


